DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to a first scrubber.
Group II, claims 16-19, drawn to a second scrubber.
Group III, claim 20, drawn to a method of cleaning gas.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Schneible as detailed below in the claim 1 rejection.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cleaned gas". There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "wherein the casing and the inner shield cross sections of at least partly the same shape”. The limitation does not make grammatical sense. The limitation will be interpreted as "wherein the casing and the inner shield cross sections are at least partly the same shape”.
Claim 9 recites the limitation "a downstream surface”. The limitation is confusing if it is the same downstream surface as that recited in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneible US 2,596,104 (hereafter Schneible).

Regarding claim 1, Schneible teaches a scrubber (Fig 1) for cleaning of a gas (col 1 lines 1-5), comprising
a casing (10) extending along a longitudinal central axis (central axis of column 10) and enclosing a scrubbing chamber (chamber defined by casing 10 in Figs 1-3), wherein the casing has a gas inlet (13) for the gas to be cleaned, which extends into the scrubbing chamber, and a gas outlet (14) for the cleaned gas, which extends out from the scrubbing chamber, wherein the casing is configured to permit a gas flow of the gas to flow through the scrubbing chamber in a flow direction from the gas inlet to the gas outlet (col 1 line 55 – col 2 line 4),
a deflector device (17) provided in the scrubbing chamber between the gas inlet and the gas outlet, with a passage (passage holding shield 20) being located between an outer periphery of the deflector device and an inner side of the casing, the deflector device having a downstream surface (upper surface of 17 in Fig 2) facing towards the gas outlet, the longitudinal central axis of the casing passing through the downstream surface of the deflector (as shown in Figs 1 and 2),
a spraying nozzle (15) arranged between the gas outlet of the casing and the downstream surface of the deflector device (as shown in Fig 1) and configured to spray a scrubbing liquid into the scrubbing chamber and the gas flow (col 2 lines) so that one part (labelled below) of scrubbing liquid sprayed by the spraying nozzle contacts the downstream surface of the deflector device, and
an inner shield (20) extending between the casing and the deflector device (as shown in Fig 3) and, at least partly, surrounding the deflector device, the inner shield forming a gap (gas of hole 20) with the casing, which gap has an inlet end (upper end in Fig 2) and an outlet end (lower end in Fig 2) to permit a downwards flow of another part (labelled below) of the scrubbing liquid sprayed by the spraying nozzle, different from the one part of the scrubbing liquid, through the gap, past the inner shield, along the casing (as shown in Fig 2).
[AltContent: textbox (Another part)][AltContent: textbox (One part)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 2, Schneible teaches all the limitations of claim 1. Schneible further teaches wherein the inlet end of the gap is open towards the gas outlet (opened toward top of column 10), and the outlet end of the gap is open towards the gas inlet (opened toward bottom of column 10), and wherein the flow of the scrubbing liquid is permitted from the inlet end to the outlet end in a direction opposite to the flow direction (as shown in Figs 1-2 where the flow is counter current).

Regarding claim 9, Schneible teaches all the limitations of claim 1. Schneible further teaches wherein the deflector device comprises an upstream surface (lower surface of 17 in Fig 2), which is turned towards the gas inlet (13) and has an outer edge that coincides with an upstream transversal plane (plane shown by outer edge of deflector), and a downstream surface (upper surface of 17), which is turned towards the gas outlet and has an outer edge that coincides with a downstream transversal plane (plane shown by outer edge of deflector).

Regarding claim 10, Schneible teaches all the limitations of claim 9. Schneible further teaches wherein the outlet end of the gap is located axially closer to the gas inlet than the upstream transversal plane (as shown in Fig 3).

Regarding claim 11, Schneible teaches all the limitations of claim 9. Schneible further wherein the inlet end of the gap is located axially closer to the gas outlet than the downstream transversal plane (as shown in Fig 3).

Regarding claim 12, Schneible teaches all the limitations of claim 9. Schneible further wherein the spraying nozzle is located axially closer to the gas outlet than the inlet end of the gap (as shown in Fig 3).

Regarding claim 15, Schneible teaches all the limitations of claim 1. Schneible further wherein the passage between the deflector device and the casing has a varying width and the inner shield extends through a most narrow portion of the passage (as shown in Fig 3, where the deflector is conical).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneible as applied to claim 1 above.

Regarding claim 3, Schneible teaches all the limitations of claim 1. Schneible further teaches wherein the inner shield extends around the deflector device (as shown in Figs 1-2).
Schneible does not state that the inner shield extends around the deflector device to give the gap between the inner shield and the casing an annular extension
MPEP §2144.04 IV B states that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas such that the gas is an annular extension absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP §2144.04 IV B).

Regarding claim 4, Schneible teaches all the limitations of claim 1. Schneible further teaches wherein the inner shield extends around the deflector device (as shown in Figs 1-2).
Schneible does not state wherein the casing and the inner shield cross sections are at least partly the same shape.
MPEP §2144.04 IV B states that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas such that the casing and the inner shield cross sections are at least partly the same shape absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP §2144.04 IV B).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneible as applied to claim 1 above, and further in view of Bush US 2,972,393 (hereafter Bush).

Regarding claim 5, Schneible teaches all the limitations of claim 1. 
Schneible does not teach wherein the inner shield comprises an inclined shield portion which is inclined inwardly towards the longitudinal central axis so as to gradually widen the gap in a direction from the outlet end towards the inlet end of the gap.
In the Figure of Bush, it is taught the inner shield comprises an inclined shield portion which is inclined inwardly towards the longitudinal central axis so as to gradually widen the gap in a direction from the outlet end towards the inlet end of the gap in order to confine the gas passage laterally to the general space occupied by the spray (col. 3 lines 22-24).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the scrubbers taught by Hartmann and Trivett to have the inner shield comprises an inclined shield portion which is inclined inwardly towards the longitudinal central axis so as to gradually widen the gap in a direction from the outlet end towards the inlet end of the gap as taught by Bush in order to confine the gas passage laterally to the general space occupied by the spray.

In regard to claim 6, Schneible in view of Bush teaches the scrubber according to claim 5.  Bush further teaches wherein the inner shield comprises an axial shield portion extending axially with the casing from the inclined shield portion towards the outlet end of the gap (see the Figure; col. 3 lines 22-24).


Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneible as applied to claim 1 above, and further in view of Hartmann US 2,810,450 (hereafter Hartmann).

Regarding claim 7, Schneible teaches all the limitations of claim 1. 
Schneible does not teach wherein the scrubber comprises a flow prevention element extending inwardly from the casing into the gap, and arranged to force scrubbing liquid towards the inner shield.
Hartmann teaches a scrubber, wherein the scrubber comprises a flow prevention element extending inwardly from the casing into the gap, and arranged to force scrubbing liquid towards the inner shield (annular inclined baffle 11a can be equated to the flow prevention elements) for efficient distribution (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubber of Schneible (Fig 1) by incorporating the flow prevention element of Hartmann (11a) for efficient distribution (col 3 lines 45-55).

Regarding claim 13, Schneible teaches all the limitations of claim 1. 
Schneible does not teach wherein the scrubber comprises at least one conveying member extending from the deflector device towards the casing, and wherein the at least one conveying member is configured to lead scrubbing liquid from the deflector device towards the casing.
Hartmann teaches a scrubber (Fig 1), wherein the scrubber comprises at least one conveying member extending from the deflector device towards the casing, and wherein the at least one conveying member is configured to lead scrubbing liquid from the deflector device towards the casing (See chalice 26 connected to pipe 27 which can be equated to the conveying member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubber of Schneible (Fig 1) by incorporating the at least one conveying member of Hartmann (26/27) in order to direct liquid flow (col 4 lines 30-44).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schneible in view of Bush as applied to claim 5 above, and further in view of Hartmann US 2,810,450 (hereafter Hartmann).

Regarding claim 8, Schneible teaches all the limitations of claim 5. 
Schneible does not teach wherein the scrubber comprises a flow prevention element extending inwardly from the casing into the gap and arranged to force scrubbing liquid towards the inner shield, which flow prevention element is provided opposite to the inclined shield portion.
Hartmann teaches a scrubber, wherein the scrubber comprises a flow prevention element extending inwardly from the casing into the gap, and arranged to force scrubbing liquid towards the inner shield (annular inclined baffle 11a can be equated to the flow prevention elements) for efficient distribution (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubber of Schneible (Fig 1) by incorporating the flow prevention element of Hartmann (11a) for efficient distribution (col 3 lines 45-55).
The modification would have resulted in wherein the scrubber comprises a flow prevention element extending inwardly from the casing into the gap and arranged to force scrubbing liquid towards the inner shield, which flow prevention element is provided opposite to the inclined shield portion.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schneible in view of Hartmann as applied to claim 13 above, and further in view of Trivett EP 1 448 291 published 25 Aug. 2004 (hereafter Trivett).

Regarding claim 14, Schneible in view of Hartmann teaches all the limitations of claim 13. 
Schneible does not teach wherein the inner shield comprises at least one opening extending from an inside to an outside of the inner shield and communicating with the at least one conveying member to permit feed of scrubbing liquid from the deflector device to the gap.
Trivett teaches a scrubber (Fig 1) wherein wherein the inner shield comprises at least one opening extending from an inside to an outside of the inner shield  and communicating with the at least one conveying member to permit feed of scrubbing liquid from the deflector device to the gap to provide the inner walls of the annular gaps of Schneible or Trivett with holes, e.g. to decrease the level of the liquid within said gaps via overflow, should be straightforward for the skilled person and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention.


Response to Arguments
The following is a response to Applicant’s arguments filed 25 Apr. 2022:

Examiner notes that Applicant has the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56." Thus, any information material to patentability discovered in the copending and commonly assigned applications is Applicant’s duty to disclose in this application.

Applicant has submitted new claims 16-20. The newly submitted claims are withdrawn because unity of invention does not exist throughout the claims. 

Applicant argues that amended claim 1 is patentable in view of the rejections put forth in the rejection mailed 24 Dec. 2021.
In light of the claim amendments, the rejections put forth in the rejection mailed 24 Dec. 2021 are withdrawn. However, upon further search and/or consideration a new rejection is put forth in view of Schneible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776